—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Joy, J.), rendered February 17, 1993, convicting him of assault in the first degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*540Ordered that the judgment is reversed, on the law, and a new trial is ordered.
The trial court erred by not directing a mistrial where the prosecution failed to turn over to the defense, until the jury had begun deliberating, a police firearm discharge report which constituted Rosario material. The report, which was written by one of the testifying officers, stated that the officer was located substantially further from the crime scene than he testified to at trial. The prosecution failed to provide an adequate explanation for its failure to locate this document earlier, and its offer to place the document into evidence and allow the jury to read it was clearly an inadequate remedy as the defense would not have the opportunity to cross-examine the officer and test his credibility. Since the prosecutor’s delay substantially prejudiced the defense, the judgment is reversed and a new trial is ordered (see, People v Martinez, 71 NY2d 937; People v Ranghelle, 69 NY2d 56).
In light of our determination, it is unnecessary to reach the defendant’s remaining contentions. Bracken, J. P., Balletta, Thompson and Hart, JJ., concur.